DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SHO 09-014
CHIPRA #9
November 4, 2009

Dear State Health Official:
The purpose of this letter is to provide general guidance on implementation of section 502 of the
Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA), Public Law 111-3,
which imposes mental health and substance use disorder parity requirements on all Children’s Health
Insurance Program (CHIP) State plans under title XXI of the Social Security Act (the Act). This letter
also provides preliminary guidance to the extent that mental health and substance use disorder parity
requirements apply to State Medicaid programs under title XIX of the Act.
Statutory Basis for CHIPRA Parity Requirement
Section 502 of CHIPRA amended section 2103(c) of the Act to incorporate, by reference,
provisions added to section 2705 of the Public Health Service (PHS) Act by the Paul Wellstone
and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (MHPAEA), Public Law
110-343. Prior to MHPAEA, the PHS Act required parity in annual or lifetime dollar limits
between mental health and medical/surgical benefits (as a result of the Mental Health Parity Act
of 1996). MHPAEA expanded the application of the existing mental health parity requirements
in section 2705 to substance use disorder benefits, and added new requirements such as:
•
•

•
•

Financial requirements (e.g., co-payments) that are applied to mental health or substance
use disorder benefits must be no more restrictive than the predominant financial
requirements that are applied to substantially all medical/surgical benefits.
Treatment limitations (e.g., numbers of visits or days of coverage) that are applied to
mental health or substance use disorder benefits must be no more restrictive than the
predominant treatment limitations that are applied to substantially all medical/surgical
benefits.
No separate financial requirements or treatment limitations can apply only to mental
health or substance use disorder benefits.
When out-of-network coverage is available for medical/surgical benefits, it also must be
available for mental health or substance use disorder benefits.

The MHPAEA was enacted on October 3, 2008, and will be effective for group health plans for
plan years beginning after October 3, 2009. The Departments of Health and Human Services
(HHS), Labor and the Treasury will jointly publish regulations on the application of MHPAEA
to group health plans.

Page 2 - State Health Official

Application to Medicaid
The MHPAEA requirements apply to Medicaid only insofar as a State’s Medicaid agency
contracts with one or more managed care organizations (MCOs) or Prepaid Inpatient Health
Plans (PIHPs), to provide medical/surgical benefits as well as mental health or substance use
disorder benefits. In this case, those MCOs or PIHPs must meet the parity requirements of
MHPAEA, as incorporated by reference in title XIX of the Act, for contract years beginning
after October 3, 2009. MHPAEA parity requirements do not apply to the Medicaid State plan if
a State does not use MCOs or PIHPs to provide these benefits.
Application to CHIP
The application of MPHAEA to CHIP is somewhat broader. Section 2103(c)(6) of the Act
applies the MPHAEA requirements to the entire “State child health plan” including, but not
limited to, any MCOs that contract with the State CHIP program. Specifically, section 502 of
CHIPRA requires that State child health plans comply with the requirements of section 2705(a)
of the PHS Act “in the same manner” as such requirements apply to a group health plan.
Therefore, if a CHIP State plan provides both medical/surgical benefits and mental health or
substance use disorder benefits, any treatment limitations, lifetime or annual dollar limits or outof-pocket costs for both types of benefits must comply with the provisions added to the PHS Act
by MHPAEA. Section 502 of CHIPRA also specifies that State CHIP plans are deemed to
satisfy the mental health and substance use disorder parity requirements if they provide coverage
of Early and Periodic, Screening, Diagnostic and Treatment (EPSDT) benefits (as defined under
title XIX of the Act). This requirement was effective as of April 1, 2009.
Implementation of MHPAEA Requirements
States will need to begin to assess their own compliance with the MHPAEA parity requirements
prior to the issuance of MHPAEA regulations. For States that use MCOs or PIHPs to provide
Medicaid benefits, a review of current contract language with the plans should occur before the
next contract year begins to ensure that MHPAEA parity requirements are in place.
Similarly, each State will need to review its CHIP plan to determine if the CHIP State plan
imposes more restrictive requirements on mental health or substance use disorder benefits than
on medical/surgical benefits. As noted above, any State that either operates its CHIP program as
an expansion of its Medicaid program, or which provides coverage of EPSDT benefits as defined
under title XIX of the Act in its separate or combination CHIP program, already will be in
compliance with these mental health and substance use disorder parity requirements.
Until the MHPAEA regulations are issued or other guidance is provided, States will not have
detailed information regarding how specific provisions in MHPAEA will be interpreted.
However, section 3(d)(2) of CHIPRA provides that Federal financial participation in both CHIP
and Medicaid shall not be denied if States make a good faith effort to comply with the
requirements prior to the issuance of any regulations or guidance implementing the provisions in
question. Examples of what might be considered a good faith effort could include States
providing an assurance in their CHIP State plan that there is no significant difference in cost

Page 3 - State Health Official

sharing, lifetime or annual dollar limits, or treatment limits (e.g. the number of inpatient days)
between mental health/substance use disorder benefits and medical/surgical benefits.
In addition, section 3(b) of CHIPRA addresses the situation in which States need to pass
legislation in order to bring their CHIP plans into compliance. In that case, a State will not be
found to be in violation of the statutory requirements before its next legislative session, as long
as it notifies the Secretary of HHS, and she concurs that legislation is needed. If your State
requires such legislation, please submit a letter to the Center for Medicaid and State Operations
to that effect as soon as possible. The letter should include the provision in question, the reason
that State legislation is required for compliance, and the date the State will begin implementing
the provision. For States with annual legislative sessions, this date must be no later than the first
day of the first calendar quarter beginning after the close of the first regular session of the State
legislature that begins after February 4, 2009 (the date CHIPRA was enacted). For States that
have a 2-year legislative session, each year of the session is considered a separate regular session
for this purpose.
Additional policy guidance will be provided on this issue after the MHPAEA regulation is
published. However, in the meantime, we encourage all States to begin a dialogue with their
Centers for Medicare & Medicaid Services regional office concerning their timeline for complying
with these parity requirements.
If you have any questions on the information provided in this letter, please send an email to
CMSOCHIPRAQuestions@cms.hhs.gov or contact Ms. Maria Reed, Deputy Director, Family
and Children’s Health Programs Group, at 410-786-5647.
Sincerely,
/s/
Cindy Mann
Director

Page 4 - State Health Official

cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

